Appeals by defendants from two judgments (one as to each of them) of the County Court, Westchester County (Marasco, J., at sentencing; Couzens, J., at the pleas), both rendered December 11, 1980, convicting each of them of criminal contempt in the first degree, upon their guilty pleas, and sentencing each of them to indeterminate terms of imprisonment with a maximum of four years. Judgments modified, as a matter of discretion in the interest of justice, by reducing the sentences imposed to definite sentences of imprisonment of one year. As so modified, judgments affirmed, and cases remitted to the County Court, Westchester County, for further proceedings pursuant to CPL 460.50 (subd 5). Although we agree with the County Court that the failure of defendants to co-operate with a Grand Jury’s homicide investigation was reprehensible and should be punished by sentences of incarceration, we are convinced that the indeterminate prison sentences imposed were excessive. In view of the minimal criminal history of Joseph Artuso and John Artuso’s lack of criminal history, and their social, family, and employment backgrounds, a definite sentence of imprisonment of one year seems proper. Under the facts and circumstances of this case, such a period of incarceration is appropriate for achieving the penal goals of punishment, deterrence, rehabilitation and community protection. We have considered defendants’ other contentions on appeal and find them to be without merit. Lazer, J. P., Mangano, Brown and Niehoff, JJ., concur.